“Exhibit 10.5(t)”
[FHNC logo]
GRANT NOTICE
 
Executive Retention Restricted Stock
[Participant Name]
Congratulations! You have been granted shares of Restricted Stock (RS) of First
Horizon National Corporation as follows:

         
Grant Date
  —   ____________, 2011
Governing Plan
  —   2003 Equity Compensation Plan
Total Number of RS Shares Granted
  —    
Vesting Date of First 50% of Shares
  —   [3rd anniversary of grant]
Vesting Date of Second 50% of Shares
  —   [4th anniversary of grant]

This RS award is granted under the Governing Plan specified above, and is
governed by the terms and conditions of that Plan and by policies, practices,
and procedures (“Procedures”) of the Compensation Committee (that administers
the Plan) that are in effect during the vesting period. Also, this RS award is
subject to the terms and restrictions of FHNC’s stock ownership guidelines and
Compensation Recovery Policy (“Policy”) as in effect during the vesting period.
     This RS award is subject to possible forfeiture in accordance with the
Plan, Procedures, and Policy. As of the Grant Date, the Procedures provide
(among other things) that:
          (a) forfeiture generally will occur immediately upon termination of
employment — you must remain continuously employed by FHNC or one of its
subsidiaries through the close of business on the applicable vesting date; but
          (b) if your termination of employment occurs because of your death or
permanent disability, this award immediately will vest pro-rata based on the
portion of each vesting period that has elapsed at that time and only the
remainder of the award will be forfeited.
One effect of clause (a) is that retirement unrelated to permanent disability
normally results in the immediate forfeiture of unvested RS shares.
     Also, each portion of this RS award will be forfeited, or if already vested
you must pay in cash to FHNC the gross pre-tax value of that portion measured at
vesting, if during the restriction period applicable to that portion you, either
on your own behalf or on behalf of any other person or entity, in any manner
directly or indirectly solicit, hire, or encourage any person who is then an
employee or customer of FHNC or any and all of its subsidiaries or affiliates to
leave the employment of, or to end, diminish, or move any of his, her, or its
accounts or relationships with, FHNC or any and all of its subsidiaries or
affiliates. For each portion of this award, the restriction period begins on the
Grant Date and ends on the second anniversary of that portion’s vesting date. By
accepting this RS award, you acknowledge that FHNC may reduce or offset other
amounts owed to you, including but not limited to wages or commissions owed,
among other things, to satisfy any repayment obligation.
     The Compensation Committee reserves the right, in its sole discretion, to
accelerate vesting; no employee has any right to receive acceleration. As of the
Grant Date, the Committee’s Procedures allow you to request pro-rata vesting of
RS shares if you retire at or after age 65 with at least 5 years of service
prior to normal vesting. If such a request were granted, only the remaining
shares would forfeit.
     RS shares are non-transferable. Your RS shares generally will be held by
FHNC until vesting. You may vote your RS shares prior to vesting.
     FHNC will accrue dividends declared upon your RS shares during the vesting
period and pay them pro-rata at vesting. No interest will accrue on cash
dividends. Stock splits and stock dividends will result in a proportionate
adjustment to the RS award as provided in the Plan and Procedures. If RS shares
are forfeited, any related accrued dividends are forfeited also.
     Vesting is a taxable event for you. Your withholding and other taxes will
depend upon FHNC’s stock value on the vesting date and the amount of dividend
equivalents distributed to you. As of the Grant Date, the Committee’s Procedures
provide that FHNC will withhold shares and dividends at vesting in the amount
necessary to cover your required withholding taxes; however, the Procedures may
be changed at any time. You are not permitted to make any election in accordance
with Section 83(b) of the Internal Revenue Code of 1986, as amended, to include
in your gross income for federal income tax purposes the value of the RS shares
this year. If you make a Section 83(b) election, it will result in the
forfeiture of your RS shares.
Questions about your restricted stock award?
Important information concerning the Plan and this RS award is contained in a
prospectus. Copies of the current prospectus (including all applicable
supplements) are delivered separately, and you may request a copy of the
Governing Plan or prospectus at any time. If you have questions about your RS
award or need a copy of the Governing Plan, related prospectus, or current
administrative procedures for equity awards, contact Fidelity Investment’s
Executive Relationship Officer at ____________. For all your personal stock
incentive information, you may view your award and other information on
Fidelity’s website at www.NetBenefits.com.
[Managing Your Money logo]

 